DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This Office action is responsive to the amendment filed 27 December 2021.  Claim 7 is canceled.  Claims 1-6 and 8-20 are pending and are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2015/0330300) in view of Gebhard (US 2020/0284201).
Regarding claim 1, Suciu teaches a gas turbine engine (Abstract) comprising: a turbomachine (14, Fig. 2) comprising a low speed spool (40) and a high speed spool (42); a rotor assembly (38) coupled to the low speed spool (¶42); an electric machine (44) rotatable with the low speed spool for extracting power from the low speed spool, for adding power to the low speed spool, or both (¶44, starter 44/permanent magnet alternator provides torque for starting the engine core and supplies power to the electronics); and an inter-spool clutch (46, Fig. 3) positioned between the low speed spool and the high speed spool for selectively coupling the low speed spool to the high speed spool (¶45, the high spool 42 is connected to the low spool by a one way clutch) wherein the high speed spool (42) comprises at least a high speed compressor (32).
Suciu teaches an interspool clutch but doesn’t teach a location of the interspool clutch within the gas turbine engine. 
In Fig. 1, Gebhard teaches an interspool (32) clutch for a gas turbine engine (10). In Fig. 2, the interspool clutch is positioned axially forward of a high speed compressor (16) coupled to the high speed spool (36, ¶30) and axially forward of the combustor (18). The interspool clutch couples the high speed (36) and low speed shafts (40) so that the high-pressure turbine stage can rotates during a windmill event to power the main oil pump (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Suciu have at least a portion of the inter-spool clutch is positioned forward of an entirety of the high speed compressor along an axial direction of the gas turbine engine, as taught by Gebhard, in order to apply a known technique- 
Regarding claim 2, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches the inter-spool clutch is a one-way clutch (¶45, the high spool 42 is connected to the low spool by a one way clutch).
Regarding claim 3, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Gebhard further teaches the inter-spool clutch is a sprag clutch (¶42, the clutch may be a sprag, toothed, roller bearing, wrap spring, or wedge style clutch).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to substitute sprag clutch, as taught by Gebhard, for the ratchet clutch of Suciu, in order to substitute a known element, in this case, a sprag clutch, into a known device, in this case gas turbine engine with an inter-spool clutch between the high and low speed spools, to yield a predictable result of rotationally coupling the high and low speed spools of the engine during operation of the engine. MPEP 2143, I, B, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches the low speed spool and the high speed spool are configured to rotate in a first circumferential direction during operation of the gas turbine engine, wherein the inter-spool clutch is configured to passively disengage and decoupled the low speed spool from the high speed spool to allow a rotational speed of the high speed spool to exceed a 
Regarding claim 5, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches the low speed spool and the high speed spool are configured to rotate in a first circumferential direction during operation of the gas turbine engine, wherein the inter-spool clutch is configured to passively engage and couple the low speed spool to the high speed spool to prevent a rotational speed of the low speed spool from exceeding a rotational speed of the high speed spool in the first circumferential direction (¶44, the low speed spool and high speed spool spin at the same rate until a threshold speed is reached. When the threshold speed is reached and the combustor is lit, the high speed spool spins faster than the low speed spool. The speed of low speed spool never exceeds the high speed spool, it can only rotate at the same speed or less than the speed of the high speed spool).  
Regarding claim 6, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches a combustion section 48 downstream of the compression sections. As discussed above, the Suciu in view of Gebhard teaches the inter-spool clutch is positioned forward of an entirety of the high speed compressor along an axial direction of the gas turbine engine. Thus, Suciu in view of Gebhard teaches the inter-spool clutch is aligned with or positioned forward of the combustion section along the axial direction of the gas turbine engine.
Regarding claim 8, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches the electric machine is configured to rotate the high speed spool up to a light-off speed through the inter-spool clutch and the low speed spool during 
Regarding claim 12, Suciu teaches a method of operating a gas turbine engine (Abstract) comprising a low speed spool (40, Fig. 2), a high speed spool (42), and an electric machine (44) coupled to the low speed spool, the method comprising: rotating the low speed spool at least in part with the electric machine during startup operations of the gas turbine engine (¶44, ¶45); wherein rotating the low speed spool at least in part with the electric machine during startup operations of the gas turbine engine comprises rotating the high speed spool with the low speed spool across an inter-spool clutch positioned between the low speed spool and the high speed spool during startup operations of the gas turbine engine (¶44, ¶45) wherein the high speed spool (42) comprises at least a high speed compressor (32).
Suciu teaches an interspool clutch but doesn’t teach a location of the interspool clutch within the gas turbine engine. 
In Fig. 1, Gebhard teaches an interspool (32) clutch for a gas turbine engine (10). In Fig. 2, the interspool clutch is positioned axially forward of a high speed compressor (16) coupled to the high speed spool (36, ¶30) and axially forward of the combustor (18). The interspool clutch couples the high speed (36) and low speed shafts (40) so that the high-pressure turbine stage can rotates during a windmill event to power the main oil pump (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Suciu have at least a portion of the inter-spool clutch is positioned forward of an entirety of the high speed compressor along an axial direction of the gas turbine engine, as taught by Gebhard, in order to apply a known technique- 
Regarding claim 13, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches rotating the low speed spool at least in part with the electric machine during startup operations of the gas turbine engine further comprises rotating the low speed spool and the high speed spool up to a light-off speed with the electric machine (¶44, ¶45, “Both spools 40 and 42 spin at the same speed, under power of the starter 44, until the high spool lights up first. This typically occurs about 10% to 15% of normal rotational speed for the engine core 14, but may occur at a different rotational speed depending on the engine architecture.”).
Regarding claim 14, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches igniting a combustion section of the gas turbine engine after rotating the low speed spool and the high speed spool up to the light-off speed with the electric machine (¶45, “Both spools 40 and 42 spin at the same speed, under power of the starter 44, until the high spool lights up first. The one way clutch 46 disengages as the combustor 48 lights and burns fuel.”)
Regarding claim 15, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches rotating the high speed spool more quickly than the low speed spool, wherein rotating the high speed spool more quickly than the low speed spool comprises automatically disengaging the inter-spool clutch (¶45, “The one way clutch 46 
Regarding claim 16, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches the inter-spool clutch is a one-way clutch (¶45, “As shown in FIG. 3, the high spool 42 is connected to the low spool 40 by a ratchet type one way clutch 46.”).
Regarding claim 17, Suciu in view of Gebhard teaches the invention as claimed and discussed above and Suciu further teaches a combustion section 48 downstream of the compression sections. As discussed above, the Suciu in view of Gebhard teaches the inter-spool clutch is positioned forward of an entirety of the high speed compressor along an axial direction of the gas turbine engine. Thus, Suciu in view of Gebhard teaches the inter-spool clutch is aligned with or positioned forward of the combustion section along the axial direction of the gas turbine engine.
Regarding claim 18, Suciu teaches the invention as claimed and discussed above and Suciu further teaches rotating the low speed spool at least in part with the electric machine during startup operations of the gas turbine engine comprises rotating the low speed spool solely with the electric machine during startup operations of the gas turbine engine (¶45, “Both spools 40 and 42 spin at the same speed, under power of the starter 44, until the high spool lights up first.”).
 Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2015/0330300) in view of Gebhard (US 2020/0284201), as applied to claims 1 and 12 above, and further in view of Zatorski (US 2015/0291276).
Regarding claims 10, 11 and 20, Suciu in view of Gebhard teaches the apparatus and method essentially as claimed and as discussed above for claims 1 and 12. Suciu in view of Gebhard teaches a ducted fan but doesn’t teach an unducted fan and unducted guide vanes. Zatorski teaches an unducted fan (21, Fig. 1) and unducted guide vanes (31, Fig. 1). Zatorski teaches unducted fans allow for larger fan blades that increase propulsive efficiency (¶3) and the unducted guide vanes produce a counteracting swirl which increases propulsive efficiency (¶31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Suciu in view of Gebhard have a single unducted rotor engine, and wherein the rotor assembly comprises a single stage of unducted rotor blades and a stage of unducted guide vanes positioned downstream of the single stage of unducted rotor blades, as taught by Zatorski, in order to increase the propulsive efficiency of the engine as taught by Zatorski.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2015/0330300) in view of Gebhard (US 2020/0284201), as applied to claims 1 and 12 above, and further in view of Berryann (US 2013/0000317).
Regarding claims 9 and 19, Suciu in view Gebhard of teaches the apparatus and method essentially as claimed as discussed above for claims 1 and 12. Suciu in view Gebhard doesn’t teach an accessory gearbox coupled to the low speed spool, and wherein the electric machine is coupled to the low speed spool through the accessory gearbox. As discussed above, Suciu teaches the electric machine is coupled directly to the low speed spool (Fig. 2).
Berryann teaches a low speed spool coupled to the high speed spool via an actuator. The starter, which is an electric machine, is coupled to the low speed spool and can drive the high speed spool to start the engine (Abstract, Fig. 1). In Figs. 1, 3, 4 and 5, the starter is shown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Suciu in view of Gebhard have an accessory gearbox coupled to the low speed spool, and wherein the electric machine is coupled to the low speed spool through the accessory gearbox, as taught by Berryann, in order to apply a known technique- in this case designing a gas turbine engine with a high speed spool coupled to a low speed spool where the high speed spool is driven by an electric machine coupled to the low speed spool, to a known device ready for improvement- in this case a gas turbine engine, to yield a predictable result of the low speed spool driving the high speed spool such that the gas turbine engine can be started, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741